DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-21 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance: while the prior art of record teaches a communication device is selecting  a communication network to perform a task based on an observed signal strength signal strength of a user equipment, the prior art of record does not disclose “…processor, facilitate performance of operations, the operations comprising: in response to an observed signal strength at a user equipment, associated with the device, being determined to have fallen below a threshold, physically decoupling the device from a launch surface that was physically coupled to the device, …determining a first communication frequency for communications between the device and the user equipment based on features determined to be present in an environment associated with the user equipment, the first communication frequency being different from a second communication frequency used by the communication network; and conveying signals transmitted via the communication network to the user equipment using the transceiver at the first communication frequency instead of at the second communication frequency.” in combination with all of the other recited claim limitations. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649